                                                    PENACHIO MALARA, LLP
                                                               ATTORNEYS AT LAW
                                                            245 Main Street – Suite 450
                                                           White Plains, New York 10601
FRANCIS J. MALARA*                                            Telephone (914) 946-2889
ANNE J. PENACHIO*
                                                                www.pmlawllp.com                        apenachio@pmlawllp.com

JENNIFER RAGGO, Paralegal
-------------------------------------------------
*Also admitted in CT


                                                                                            November 7, 2018

            By Email and Hand Delivery (Electronically filed)

            The Hon. Robert D. Drain
            The Hon. Charles L. Brieant Jr.
            Federal Building and United States Courthouse
            300 Quaropas Street
            White Plains, NY 10601-4150

                                           Re: North State Associates – Chapter 11 Case No.: 17-23846

            Dear Judge Drain:

                   I serve as bankruptcy counsel to the North State Associates, the above-referenced
            Chapter 11 debtor which is a partnership in dissolution. The Debtor's sole business was the
            ownership of a commercial condominium that was sold under the supervision of this Court. The
            Debtor's sole asset is the net proceeds of the sale (approximately $128,706.10).

                    Enclosed herewith for the Court's consideration for "pre-approval' is a proposed
            Disclosure Statement for the Debtor's Liquidating Plan as amended. The form of the Disclosure
            Statement and Plan are substantially the same as those previously approved by the Court in at
            least one other case with one significant change described below.

                     The Plan in this case provides that Insider votes are to be counted notwithstanding 11
            U.S.C. § 1129(a)(10) (See page 18 of the Disclosure Statement). In proposing that Insider votes
            be counted, I am relying primarily on In re United Marine, Inc., 197 B.R. 942 (Bankr. S.D. Fla.
            1996) which stands generally for the proposition that absent a designation or bad faith, an Insider
            vote may be counted. Without an Insider vote, confirmation may be problematic because, other
            than an estimated tax claim of $3,000.00, there are no other non-Insider creditors. While I
            considered moving for a 'structured dismissal" as an alternate "exit strategy," it is submitted that
            a plan makes more sense in winding down this case which implicated highly contentious
            litigation in other forums.
Ms. Li assigned January 23, 2019 as a hearing date on confirmation.

Thank you for your consideration.



                                                   Respectfully,

                                                   /s/ Anne Penachio

                                                   Anne Penachio
